            Case 1:19-cv-02578-TFH Document 27 Filed 04/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER FOUNDATION,

                     Plaintiff,

     v.                                                  Civil Case No. 19-02578-TFH

DEPARTMENT OF HOMELAND SECURITY,


                        Defendant.



                CONSENT MOTION TO MODIFY BRIEFING SCHEDULE

       Plaintiff Electronic Frontier Foundation, through its undersigned counsel, moves pursuant

to Rule 6(b) to modify the summary judgment briefing schedule to allow Plaintiff additional time

to file its reply. Plaintiff submits the following consented-to Motion and states as follows:

       1.       Plaintiff filed a Complaint under the Freedom of Information Act (“FOIA”) on

August 27, 2019. (ECF No. 1).

       2.       On November 13, 2020, Defendant filed its motion for summary judgment. (ECF

No. 18).

       3.       On February 5, 2021, Plaintiff filed its combined opposition and cross motion for

summary judgment. (ECF Nos. 21 & 22).

       4.       On March 30, 2021, Defendant filed its combined opposition and reply. (ECF No.

25 & 26).

       5.       The current schedule of proceedings is as follows:

       Plaintiff’s reply:         April 27, 2021




                                                   1
            Case 1:19-cv-02578-TFH Document 27 Filed 04/21/21 Page 2 of 2




       6.       Due to upcoming deadlines in other cases, Plaintiff respectfully moves to modify

the briefing schedule as follows:

       Plaintiff’s reply:      May 18, 2021

       4.       This is Plaintiff’s second request for extension of time in this matter.

       5.       Pursuant to Local Civil Rule 7(m), undersigned counsel has consulted with

Defendant’s counsel, who has consented to the relief requested herein.

       6.       In light of the foregoing, Plaintiff respectfully requests that the Court grant this

Motion and modify the Scheduling Order. A proposed order is attached.




 Dated: April 21, 2021                                 Respectfully Submitted,


                                                               /s/ David L. Sobel            l
                                                       DAVID L. SOBEL
                                                       D.C. Bar No. 360418
                                                       Electronic Frontier Foundation
                                                       5335 Wisconsin Avenue, N.W.
                                                       Suite 640
                                                       Washington, DC 20015
                                                       (202) 246-6180

                                                       SAIRA HUSSAIN
                                                       (admitted in California)
                                                       JENNIFER LYNCH
                                                       (admitted in California)
                                                       Electronic Frontier Foundation
                                                       815 Eddy Street
                                                       San Francisco, CA 94109
                                                       (415) 436-9333


                                                       Counsel for Plaintiff




                                                   2
